Citation Nr: 1550386	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-23 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left inguinal hernia.

2.  Entitlement to service connection for traumatic arthritis, to include as secondary to service-connected thoracic strain with degenerative changes.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected thoracic strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 1988.  The Veteran had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify before the undersigned Veterans Law Judge in March 2012.  The Veteran's representative presented argument on his behalf.  A transcript of the hearing is associated with the claims file.

The claims were previously before the Board in September 2013 when they were remanded for additional development.

The Board acknowledges that the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder, entitlement to service connection for migraine headaches due to head trauma, entitlement to compensation under 38 U.S.C.A. § 1151 for heart attack, stroke, and Brown's tumor, entitlement to an evaluation in excess of 20 percent disabling for thoracic strain with degenerative changes, and entitlement to an effective date prior to March 18, 2008, for the grant of an evaluation of 20 percent disabling for thoracic strain with degenerative changes have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for traumatic arthritis, to include as secondary to service-connected thoracic strain with degenerative changes, and entitlement to service connection for fibromyalgia, to include as secondary to service-connected thoracic strain with degenerative changes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left inguinal hernia disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

Left inguinal hernia was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in a September 2006 letter prior to the initial decision. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and all adequately identified  private treatment records for which authorization for VA to obtain has been provided by the Veteran have been associated with the claims file.  The Veteran was afforded VA medical examinations with regard to the claim of entitlement to service connection for inguinal hernia.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b)  only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a left inguinal hernia.  Service treatment records reveal that the Veteran was treated for a pulled muscle in March 1988.  He was diagnosed with abdominal wall muscle strain.  

Upon VA examination in November 1990 the Veteran was not found to have a hernia.  

Thereafter, on an enlistment examination for National Guard service dated in January 1997 the Veteran was not noted to have any inguinal hernia.  A June 1998 examination for AF/ANG did not reveal any inguinal hernia and the Veteran did not report any problems on a contemporaneous Report of Medical History.
 
The Veteran was noted to be diagnosed with an inguinal hernia in March 2006.

The Veteran was afforded a medical examination in August 2012.  The left inguinal hernia condition was noted to begin in July 1999.  The Veteran reported that he noticed a lump around his left groin area with pain in 1999.  In 2003, the Veteran was diagnosed with hernia and he reported that he was diagnosed with left inguinal hernia in August 2003.  Examination revealed a small left inguinal hernia that was readily reducible and is well supported by a truss or belt.  He had not had surgery but it appeared to be operable and remediable.  The Veteran reported that he served in the Air Force a total of 10 years with service from 1984 to 1989 and from 1995 to 2000.  The examiner rendered the opinion that it was less likely than not that the Veteran's inguinal hernia was incurred in or cause by the Veteran's service.  The Veteran was seen once for abdominal muscle wall strain while in service after doing karate.  There was no specific documentation of the muscle strain, only a diagnosis of muscle spasm in 1988.  The exam noted abdominal wall tenderness.  There was no documentation of inguinal hernia while in service.  There was no documentation of lump or swelling in the inguinal region to indicate a hernia being present.  His examination showed reducible inguinal hernia.  

The Veteran was afforded a medical examination in April 2015.  The Veteran was noted to be diagnosed with an inguinal hernia in 2003.  The Veteran reported that he had a lump in the groin on the left side in 1999 and was diagnosed with an inguinal hernia in 2003.  He reported a right inguinal hernia since 2003 as well.  Physical examination revealed inguinal hernia on both the right and left side.  The examiner rendered the opinion that the Veteran's left inguinal hernia is less likely as not incurred in or caused by the pulled abdominal muscle during service.  The examiner noted that the service treatment records did not show any visits for groin pain or bulges.  Periodic complete medical examinations do not indicate any groin pain or bulge by the Veteran or the examining provider and exit examination did not indicate any groin pain or bulge by the Veteran or the examiner.  There is no evidence to conclude that the left inguinal hernia is incurred in or caused by the pulled abdominal muscle during service.

The Board finds that entitlement to service connection for a left inguinal hernia is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any left inguinal hernia.  Although the Veteran has reported that he noticed a lump in the left side of his groin in 1999, the Veteran was not diagnosed with any inguinal hernia until 2003.  After examination, the Veteran's left inguinal hernia was found to not be due to the Veteran's in service pulled abdominal muscle.  In addition, the examiner noted that the Veteran's service treatment records did not show any complaints of groin pain or bulge.  As the preponderance of the evidence is against a finding that the Veteran has a left inguinal hernia due to his active service, service connection is denied.


ORDER

Service connection for left inguinal hernia is denied.


REMAND

Records reveal that the Veteran reported suffering a back injury at work in June 2004.

In April 2005 the Veteran underwent a private magnetic resonance imaging (MRI) scan of the back.  The scan revealed degenerative disk disease at L4-5 characterized by disk desiccation, a small annular tear along the posterior aspect of the intervertebral disk, and mild diffuse disk bulge.  There was mild encroachment of the lateral recesses and neural foramina.  There was no evidence of central stenosis.  The scan also revealed hypertrophic changes in the facet joints at levels L3-4, L4-5, and L5-S1.  A small amount of fluid was also noted in the facet joints at the L3-4 level.

As the Veteran has a lumbar spine disability and is in receipt of service connected benefits for a thoracic spine disability, the Board finds it necessary to afford the Veteran a VA medical examination regarding whether the Veteran's thoracic spine disability caused or permanently aggravated the Veteran's lumbar spine disability.  38 C.F.R. § 3.159.

Service treatment records do not reveal any complaint, diagnosis or treatment for any fibromyalgia.  However, a physical profile dated in July 1989 supports that the Veteran was physically limited during a period of active duty for training.  The Veteran was limited with no lifting or carrying.  In October 1990 the Veteran sought private treatment indicating that he had recurring pain in the right upper and middle back which he related to a July 1989 injury.  A physical therapy report dated in October 1990 indicated treatment to relieve complaints of pain associated with muscle spasms, fibrositis.

The Veteran was ultimately granted service connected benefits for thoracic strain.  

A private examination in conjunction with a claim for Social Security Administration benefits, dated in June 2009, reveals an objective diagnosis of fibromyalgia based upon evidence of multiple tender points.

It is unclear whether the Veteran's current fibromyalgia represents a separate disability from the Veteran's service connected thoracic spine disability in light of the "fibrositis" diagnosis in October 1990.  As such, the Veteran must be afforded a VA medical examination.  Id.

The Veteran receives consistent treatment from VA.  On remand, obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2015.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any arthritis found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any arthritis found to be present is related to service, had its onset during service, or was manifest within one year of separation from service.  In addition the examiner must opine whether it is at least as likely as not that any arthritis found to be present is due to or permanently aggravated by the Veteran's thoracic spine disability.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any fibromyalgia disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any fibromyalgia disability found to be present is related to service or had its onset during service.  The examiner must comment on whether any fibromyalgia disability found to be present represents a separate disability from the Veteran thoracic spine disability and must comment on the finding of fibrositis in October 1990.  The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


